345 F.2d 177
Hyman J. SILVERMAN, Appellant,v.CONSTITUTION LIFE INSURANCE COMPANY, Successor to SterlingInsurance Company.
No. 14972.
United States Court of Appeals Third Circuit.
Argued May 3, 1965.Decided May 12, 1965, Rehearing Denied July 6, 1965.

Hyman J. Silverman, pro se.
Norman J. Cowie, Pringle, Bredin, Thomson, Rhodes & Grigsby, Pittsburgh, Pa., for appellee.
Before KALODNER, HASTIE and FREEDMAN, Circuit Judges.
PER CURIAM:


1
This much contested litigation, now being pursued by appellant without counsel, is here for the third time.  On the appeal immediately preceding this one we affirmed the district court's denial of post-judgment relief under Rule 60(b).  In so doing we said:


2
'While we recognize his sincerity and determination, we think he has had full opportunity to present his various contentions.  There must be an end to litigation even though a litigant continues to be dissatisfied with the outcome.' 3 Cir., 314 F.2d 944.


3
Nevertheless, appellant has persisted in numerous additional filings in this case in the district court.  Ultimately, that court issued an order enjoining appellant from further litigation of the matter in suit.  This appeal has been taken from that order.


4
The district court acted in permissible exercise of discretion consistent with the above quoted language of this court.


5
The judgment will be affirmed.